EXHIBIT 10.1

CONTRIBUTION, CONVEYANCE AND ASSUMPTION

AGREEMENT

This Contribution, Conveyance and Assumption Agreement (this “Agreement”), dated
as of the Execution Date (as defined below), is by and among Tesoro Logistics
LP, a Delaware limited partnership (the “Partnership”), Tesoro Logistics GP,
LLC, a Delaware limited liability company and the general partner of the
Partnership (the “General Partner”), Tesoro Logistics Operations LLC, a Delaware
limited liability company (the “Operating Company”), Tesoro Corporation, a
Delaware corporation (“Tesoro”), and Tesoro Refining and Marketing Company, a
Delaware corporation (“TRMC”). The above-named entities are sometimes referred
to in this Agreement individually as a “Party” and collectively as the
“Parties.”

RECITALS

WHEREAS, TRMC is the owner of the Long Beach Marine Terminal in Long Beach,
California, as identified on Schedule V to the Amended and Restated Omnibus
Agreement (as defined below); and

WHEREAS, TRMC is the owner of the Los Angeles Crude Oil and Refined Products
Pipeline System in Los Angeles, California, as identified on Schedule V to the
Amended and Restated Omnibus Agreement; and

WHEREAS, TRMC desires to contribute certain assets to the General Partner, the
General Partner desires to contribute those assets to the Partnership and the
Partnership desires to contribute those assets to the Operating Company, all on
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the Parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used herein shall have the respective meanings ascribed to
such terms below:

“810 Pipeline” means one pipeline segment that connects a third party pipeline
to the Kinder Morgan Carson Terminal and runs through the Refinery property, for
which TRMC established a use license agreement with a third party for light
product movements effective May 1, 2009 through December 1, 2013.

“Agreement” has the meaning set forth in the introduction to this Agreement.

“Amended and Restated Omnibus Agreement” means that certain Amended and Restated
Omnibus Agreement, dated as of April 1, 2012, as amended, among Tesoro, TRMC,
Tesoro Companies, Inc., a Delaware corporation, Tesoro Alaska Company, a
Delaware corporation, the General Partner and the Partnership, as such agreement
may be amended, supplemented or restated from time to time.



--------------------------------------------------------------------------------

“Amended and Restated Operational Services Agreement” means that certain Amended
and Restated Operational Services Agreement dated as of April 1, 2012, among
Tesoro, Tesoro Companies Inc., TRMC, the General Partner, the Operating Company,
Tesoro Alaska Company and Tesoro High Plains Pipeline Company.

“Assets” means the Terminal, the Terminal Lease or the General Partner’s
interest in the sublease of the Terminal Lease, the Tankage and the Pipeline
System, certain other related assets and properties that are either located on
the same parcels of real estate as those assets and properties or used in
connection therewith, and all contracts, permits, licenses and other intangible
rights of TRMC to the extent assignable, and to the extent used in connection
with the ownership and operation of any of the other assets and properties
described above, which assets are listed in detail on Exhibit A to this
Agreement; provided, however, that with respect to Section 2.2 and Section 2.3,
the Assets shall also include the BAUTA, the Long Beach Operating Agreement and
the Transportation Services Agreement.

“BAUTA” means that certain Long Beach Berth Access Use and Throughput Agreement
to be executed on the Execution Date among the General Partner, the Partnership,
the Operating Company and TRMC, pursuant to which the Operating Company will
provide services to manage and operate the Terminal and the Terminal Pipelines
for TRMC’s exclusive use effective as of the “Commencement Date” as defined
therein.

“Carson Pipelines” means two dedicated pipelines that deliver jet fuel, gasoline
and diesel from the Refinery to the Shell Carson Terminal.

“CDFG” means the California Department of Fish and Game.

“CDFG Approval” means the approval of the CDFG to the issuance of a COFR to
Operating Company.

“COFR” means the Certificate of Financial Responsibility filed with the CDFG
with respect to oil spill contingency planning and financial responsibility for
the Assets.

“Common Unit” means a common unit representing a limited partner interest in the
Partnership having the rights set forth in the Partnership Agreement.

“Effective Time” means 8:00 a.m. Central Time on a date no later than five
(5) business days after TRMC’s receipt of the Long Beach Approval, the CDFG
Approval and the Other Approvals, as applicable, to allow for the conveyance and
transfer of any of the Assets; provided, however, that the first Effective Time
shall be as 8:00 Central Time on the Execution Date with respect to that portion
of the Pipeline System that can be conveyed and transferred as of that date,
subject to Section 2.4 of this Agreement.

 

2



--------------------------------------------------------------------------------

“Excluded Assets and Liabilities” has the meaning set forth in Section 2.1(c) of
this Agreement.

“Execution Date” means September 14, 2012.

“General Partner” has the meaning set forth in the introduction to this
Agreement.

“General Partner Contribution” has the meaning set forth in Section 2.2(a) of
this Agreement.

“General Partner Unit” means a general partner unit representing a general
partner interest in the Partnership having the rights set forth in the
Partnership Agreement.

“Interim Period” means the period between the Execution Date and the first
Effective Time; provided, such period shall extend for any Assets not conveyed
and transferred as of the first Effective Time until such date such Assets are
conveyed and transferred pursuant to the terms of this Agreement.

“Long Beach Approval” means the approval of the Port of Long Beach to the
assignment or sublease of the Terminal Lease to Operating Company.

“Long Beach Operating Agreement” means that certain Long Beach Operating
Agreement to be executed on the Execution Date among the General Partner, the
Partnership, the Operating Company and TRMC, pursuant to which the Operating
Company will provide services to manage and operate the Terminal and the
Terminal Pipelines during the Interim Period.

“Material Adverse Effect” has the meaning set forth in Section 3.4(a) of this
Agreement.

“Operating Company” has the meaning set forth in the introduction to this
Agreement.

“Other Approvals” means the approval of the Office of the City Attorney of Long
Beach and the Board of Harbor Commissioners with respect to the assignment or
sublease of the Terminal Lease to Operating Company and the ROW Approvals with
respect to the assignment of the other Assets to the Operating Company.

“Partnership” has the meaning set forth in the introduction to this Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of April 26, 2011.

“Partnership Contribution” has the meaning set forth in Section 2.3 of this
Agreement.

“Partnership Group” has the meaning set forth in the Amended and Restated
Omnibus Agreement.

 

3



--------------------------------------------------------------------------------

“Party” or “Parties” is defined in the introduction to this Agreement.

“Permitted Liens” has the meaning set forth in Section 2.1(a) of this Agreement.

“Pipeline System” means a pipeline system located in the Los Angeles, California
metropolitan area consisting of nine separate U.S. Department of
Transportation-regulated pipelines (including the Terminal Pipelines, the Carson
Pipelines and the 810 Pipeline) totaling approximately 17 miles in length that
transport crude oil, feedstocks and refined products between the Refinery and
the Terminal and various third party facilities, together with the associated
permits and easements.

“Refinery” means TRMC’s Los Angeles refinery located in Wilmington, California.

“ROW Approvals” means the approval of a person or entity with respect to the
assignment of rights-of-way, licenses or other Assets to the Operating Company,
as applicable, including, but not limited to, the City of Long Beach, the City
of Long Beach Harbor Department, Atlantic Richfield Company, Arco Terminal
Services Corporation, BP Pipelines (North America), Inc., Richfield Oil
Corporation, Arco Oil and Gas Company, Four Corners Pipeline Company, BP West
Coast Products LLC, New Edgington Corporation, the Port of Long Beach, the City
of Carson, Southern California Edison and the City of Los Angeles.

“Tankage” means six storage tanks that hold intermediary and finished products
with a combined capacity of 235,000 shell barrels.

“Terminal” means the marine terminal leased from the Port of Long Beach,
California consisting of a dock with two vessel berths that receives crude oil
and other feedstocks from marine vessels for delivery to the Refinery and other
third-party refineries and terminals, and receives refined and intermediate
products from the Refinery for delivery to marine vessels.

“Terminal Lease” means that certain Long Beach Harbor Department Lease Document
HD-2114 for the Terminal renewed on January 11, 2012, for a period of twenty
years between TRMC and the City of Long Beach, California and any amendment,
restatement or replacement lease thereof.

“Terminal Pipelines” means three pipelines between the Terminal that transport
products to and from the Refinery, approximately 1.6 miles in length
respectively, a 24” crude pipeline that connects to both berths at the Terminal,
a 16” gasoline pipeline that connects to the 84A only berth at the Terminal and
a 14” diesel / clean vacuum gas oil pipeline that connects to both berths at the
Terminal.

“Tesoro” has the meaning set forth in the introduction to this Agreement.

“Transaction Documents” has the meaning set forth in Section 3.4(a) of this
Agreement.

 

4



--------------------------------------------------------------------------------

“Transportation Services Agreement” means that certain Transportation Services
Agreement (LAR Short Haul Pipelines) to be executed on the Execution Date among
the General Partner, the Partnership, the Operating Company and TRMC, pursuant
to which the Operating Company will provide transportation services with respect
to refined petroleum products delivered by TRMC on the Carson Pipelines.

“TRMC” has the meaning set forth in the introduction to this Agreement.

“TRMC Contribution” has the meaning set forth in Section 2.1(a) of this
Agreement.

ARTICLE II

CONTRIBUTIONS AND ACKNOWLEDGEMENTS

Section 2.1 Conveyances by TRMC to the General Partner.

(a) Effective as of each Effective Time, TRMC assigns, transfers, contributes,
grants, bargains, conveys, sets over and delivers to the General Partner, its
successors and its assigns, for its and their own use forever, the entire right,
title, interest, responsibilities, coverages and liabilities of TRMC in and to
the Assets to be conveyed as of that Effective Time, including any
responsibilities, coverages and liabilities under any permit or license included
in such Assets, free and clear of all liens and encumbrances of any kind or
nature, other than as set forth on Exhibit B to this Agreement (the “Permitted
Liens”). The contribution described in this Section 2.1(a) with respect to the
beneficial right to receive all of the Assets pending the actual transfer of
full title and interest as of the applicable Effective Times shall be referred
to in this Agreement as the “TRMC Contribution.” As of the Execution Date, TRMC
makes the TRMC Contribution in exchange for an additional 28% membership
interest in the General Partner, and the General Partner accepts the TRMC
Contribution as a contribution to the capital of the General Partner.

(b) The Parties hereby acknowledge and agree that TRMC owns certain assets and
properties (including any and all petroleum and hydrocarbon inventory) and has
certain responsibilities, coverages and liabilities that might otherwise be
considered as part of the Assets as set forth on Exhibit C to this Agreement
(collectively, the “Excluded Assets and Liabilities”), and that the Excluded
Assets and Liabilities are being retained by TRMC and are not being contributed
or transferred as part of the TRMC Contribution.

Section 2.2 Conveyances by the General Partner to the Partnership.

(a) Effective as of each Effective Time and immediately after the completion of
each portion of the TRMC Contribution, the General Partner hereby assigns,
transfers, contributes, grants, bargains, conveys, sets over and delivers to the
Partnership, its successors and its assigns, for its and their own use forever,
the entire right, title, interest, responsibilities, coverages and liabilities
of the General Partner in and to the Assets to be conveyed as of that Effective
Time, including any responsibilities,

 

5



--------------------------------------------------------------------------------

coverages and liabilities under any permit or license included in such Assets,
free and clear of all liens and encumbrances of any kind or nature, other than
the Permitted Liens. The contribution described in this Section 2.2(a) with
respect to the beneficial right to receive all of the Assets pending the actual
transfer of title as of the applicable Effective Times shall be referred to in
this Agreement as the “General Partner Contribution.”

(b) The General Partner shall make the General Partner Contribution in exchange
for the payment or issuance of the following as of the Execution Date in
consideration of the conveyance and transfer of all of the Assets as of the
applicable Effective Times as set forth herein:

(i) $189 million in cash;

(ii) the issuance to the General Partner of 9,446 general partner units in the
Partnership to maintain the General Partner’s two percent (2%) general partner
interest in the Partnership; and

(iii) the issuance to the General Partner of 462,825 Common Units, representing
a one and a half percent (1.5%) limited partner interest in the Partnership.

(c) The Parties acknowledge that the Assets for which full title and interest
shall transfer as of the Execution Date (the first Effective Time) for all
purposes of Section 2.2 and Section 2.3 shall include the General Partner’s
interest in the BAUTA, the Long Beach Operating Agreement and the Transportation
Services Agreement.

(d) The Parties acknowledge that upon the Long Beach Approval and if a sublease
rather than an assignment of the Terminal Lease is required, the Assets for
which full title and interest shall transfer as of the applicable Effective Time
relating to the sublease of the Terminal Lease for all purposes of Section 2.2
and Section 2.3 shall include the General Partner’s interest in the sublease of
the Terminal Lease.

(e) As of each Effective Time, the Partnership accepts the applicable Assets as
a contribution to the capital of the Partnership.

Section 2.3 Conveyances by the Partnership to the Operating Company. Effective
as of each Effective Time and immediately after the completion of each portion
of the General Partner Contribution, the Partnership assigns, transfers,
contributes, grants, bargains, conveys, sets over and delivers to the Operating
Company, its successors and its assigns, for its and their own use forever, the
entire right, title, interest, responsibilities, coverages and liabilities of
the Partnership in and to the Assets to be conveyed as of that Effective Time,
including any responsibilities, coverages and liabilities under any permit or
license included in such Assets, free and clear of all liens and encumbrances of
any kind or nature, other than the Permitted Liens. The contribution described
in this Section 2.3 with respect to the beneficial right to receive all of the
Assets pending the actual transfer of title as of the applicable Effective Times
shall be referred to in this Agreement as the “Partnership Contribution.”
Effective as of each Effective Time, the Partnership

 

6



--------------------------------------------------------------------------------

makes the applicable portion of the Partnership Contribution as a capital
contribution to the capital of the Operating Company and the Operating Company
accepts the applicable Assets as a contribution to the capital of the Operating
Company.

Section 2.4 Conveyance of Remaining Assets, if any.

(a) With respect to any portion of the Pipeline System, if any easement,
right-of-way or license relating to the Pipeline System is not by its respective
terms assignable or requires a consent that has not been obtained as of the
applicable Effective Time, TRMC agrees to use its reasonable commercial efforts
promptly to obtain, or cause to be obtained, any written consents necessary to
convey to the Operating Company, in accordance with the procedures in this
Article II, the benefit thereof, it being understood that such reasonable
commercial efforts shall not include any requirement to offer or grant financial
accommodations to any third party or to remain secondarily liable with respect
to any such items. TRMC shall cooperate with the Operating Company in such
manner as may be reasonably requested in connection therewith, including without
limitation, active participation in visits to and meetings, discussions and
negotiations with all persons or entities with the authority to grant or
withhold consent. To the extent that any such consents cannot be obtained and
could cause a default or forfeiture of rights, the portion of the Pipeline
System for which such consent is required shall be deemed not be assigned until
such required consent is obtained. During the period before such consent is
obtained, the Operating Company shall provide operating services with respect to
such Assets, and in such instance, TRMC and the Operating Company will use their
reasonable commercial efforts to take such actions as may be possible without
violation or breach of any such nonassignable items to effectively grant the
Operating Company the economic benefits of, and impose upon the Operating
Company the economic burdens of, such items.

(b) Other than as set forth in the prior clause (a), if any of the Assets are
not conveyed on as of an Effective Time due to TRMC awaiting the requisite
consents to such conveyance and transfer, the Parties shall convey and transfer
such Assets upon the receipt of the required consents in the same fashion and
manner as required by this Section 2 for the Assets conveyed and transferred as
of the first Effective Time.

Section 2.5 Actions and Deliveries. The Parties acknowledge that the following
actions and deliveries shall occur as set forth below:

(a) if agreed upon at a future date by the General Partner and Tesoro, the
General Partner shall loan the funds it shall receive pursuant to Section 2.2 to
Tesoro pursuant to a 10-year promissory note in the form attached as Exhibit D
to this Agreement;

(b) as of each Effective Time, TRMC shall execute and deliver documents and
instruments necessary and appropriate to convey the applicable Assets directly
to the Operating Company, in the form attached hereto as Exhibit E and other
customary forms as may be agreed by the Parties;

 

7



--------------------------------------------------------------------------------

(c) as of the Execution Date, the parties to the BAUTA have executed and
delivered the BAUTA;

(d) as of the Execution Date, the parties to the Transportation Services
Agreement have executed and delivered the Transportation Services Agreement;

(e) as of the Execution Date, the parties to the Long Beach Operating Agreement
have executed and delivered the Long Beach Operating Agreement;

(f) as of the Execution Date, the parties to the Amended and Restated Omnibus
Agreement have executed and delivered an amendment no. 1 to the Amended and
Restated Omnibus Agreement;

(g) as of the Execution Date, the parties to the Amended and Restated Omnibus
Agreement, as amended as of the Execution Date, have executed and delivered an
amendment and restatement of the schedules to the Amended and Restated Omnibus
Agreement;

(h) as of the Execution Date, the parties to the Amended and Restated
Operational Services Agreement have executed and delivered an amendment and
restatement of the schedules to the Amended and Restated Operational Services
Agreement;

(i) as of the Execution Date, the Parties and the parties to the other
Transaction Documents have executed a closing escrow agreement to effect the
closing into escrow with McGuireWoods LLP of all documents and instruments
related to the closing as of the Execution Date; and

(j) as of the Execution Date, the conflicts committee of the board of the
directors of the General Partner has received the opinion of Simmons
International, the financial advisor to the conflicts committee of the board of
directors of the General Partner, that the consideration to be paid to the
General Partner pursuant to Section 2.2 of this Agreement is fair from a
financial point of view to the Partnership and the holders of common units of
the Partnership other than Tesoro, the General Partner or any of their
respective affiliates.

ARTICLE III

REPRESENTATIONS

Section 3.1 Representations of TRMC. TRMC hereby represents and warrants to the
General Partner, the Partnership and the Operating Company as follows:

(a) As of the Execution Date:

(i) the Assets are in good working condition, suitable for the purposes for
which they are being used in accordance with accepted industry standards and all
applicable laws and regulations;

 

8



--------------------------------------------------------------------------------

(ii) TRMC has title to the Assets that is sufficient to operate the Assets in
accordance with their intended and historical use, subject to all recorded
matters and all physical conditions in existence as of the applicable Effective
Time; and

(iii) to TRMC’s knowledge, after reasonable investigation, there are no terms in
any agreements included in the Assets that would materially impair the rights
granted to the Partnership Group pursuant to the transactions contemplated by
this Agreement.

(b) As of the applicable Effective Time:

(i) TRMC has title to the Assets that is sufficient to operate the Assets in
accordance with their intended and historical use, subject to all recorded
matters and all physical conditions in existence as of that Effective Time.

(ii) to TRMC’s knowledge, after reasonable investigation, there are no terms in
any agreements included in the Assets that would materially impair the rights
granted to the Partnership Group pursuant to the transactions contemplated by
this Agreement.

Section 3.2 Representation of the General Partner. The General Partner hereby
represents and warrants to TRMC as of the Execution Date and as of each
Effective Time that the General Partner has full power and authority to act as
general partner of the Partnership in all material respects.

Section 3.3 Representation of the Partnership. The Partnership hereby represents
and warrants to the General Partner and Tesoro as of the Execution Date that the
Common Units and the general partner units of the Partnership issued to the
General Partner pursuant to Section 2.2(a) have been duly authorized for
issuance and sale to the General Partner and, when issued and delivered by the
Partnership pursuant to this Agreement against payment of the consideration set
forth herein, will be validly issued and fully paid (to the extent required
under the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by matters described in Sections 17-607 and
17-804 of the Delaware Limited Partnership Act).

Section 3.4 Representations of the Parties. Each Party represents and warrants,
severally as to only itself and not jointly, to the other Parties as of the
Execution Date and as of each Effective Time:

(a) The applicable Party has been duly formed or incorporated and is validly
existing as a limited partnership, limited liability company or corporation, as
applicable, in good standing under the laws of its jurisdiction of organization
with full power and authority to enter into and perform its obligations under
this Agreement and the other documents contemplated herein (the “Transaction
Documents”) to which it is a party, to own or lease and to operate its
properties currently owned or leased or to be

 

9



--------------------------------------------------------------------------------

owned or leased and to conduct its business. The applicable Party is duly
qualified to do business as a foreign corporation, limited liability company or
limited partnership, as applicable, and is in good standing under the laws of
each jurisdiction which requires such qualification, except where the failure to
be so qualified or registered would not have a material adverse effect on the
condition (financial or otherwise), prospects, earnings, business or properties,
taken as a whole, whether or not arising from transactions in the ordinary
course of business, of such Party (a “Material Adverse Effect”).

(b) The applicable Party has all requisite power and authority to execute and
deliver the Transaction Documents to which it is a party and perform its
respective obligations thereunder. All corporate, partnership and limited
liability company action, as the case may be, required to be taken by the
applicable Party or any of its stockholders, members or partners for the
execution and delivery by the applicable Party of the Transaction Documents to
which it is a party and the consummation of the transactions contemplated
thereby has been validly taken.

(c) For the applicable Party, each of the Transaction Documents to which it is a
party is a valid and legally binding agreement of such Party enforceable against
such Party in accordance with its terms; except as the enforceability thereof
may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law); provided further; that the
indemnity, contribution and exoneration provisions contained in any of the
Transaction Documents may be limited by applicable laws and public policy.

(d) Neither the execution, delivery and performance of the Transaction Documents
by the applicable Party that is a party thereto nor the consummation of the
transactions contemplated by the Transaction Documents conflict or will conflict
with, or result or will result in, a breach or violation of or a default under
(or an event that, with notice or lapse of time or both would constitute such an
event), or imposition of any lien, charge or encumbrance upon any property or
assets of any of the applicable Party pursuant to, (i) the partnership
agreement, limited liability company agreement, certificate of limited
partnership, certificate of formation or conversion, certificate of articles of
incorporation, bylaws or other constituent document of the applicable Party,
(ii) the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the applicable Party is a party or bound or to which its
property is subject, or (iii) any statute, law, rule, regulation, judgment,
order or decree applicable to the applicable Party of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over such Party or any of its properties in a proceeding to
which it or its property is a party, except in the case of clause (ii), liens,
charges or encumbrances arising under security documents for the collateral
pledged under such Party’s applicable credit agreements and except in the case
of clause (iii), where such breach or violation would not reasonably be expected
to have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

(e) No permit, consent, approval, authorization, order, registration, filing or
qualification of or with any court, governmental agency or body having
jurisdiction over the applicable Party or any of its properties or assets is
required in connection with the execution, delivery and performance of the
Transaction Documents by the applicable Party, the execution, delivery and
performance by the applicable Party that is a party thereto of its respective
obligations under the Transaction Documents or the consummation of the
transactions contemplated by the Transaction Documents other than (i) the Long
Beach Approval, the CDFG Approval and the Other Approvals, (ii) any filing
related to the sale of the Common Units under this Agreement with federal or
state securities laws authorities, and (iii) consents that have been obtained,
except in the case of clause (iv) where the failure to obtain such consent would
not reasonably be expected to have a Material Adverse Effect.

(f) No action, suit, proceeding, inquiry or investigation by or before any court
or governmental or other regulatory or administrative agency, authority or body
or any arbitrator involving the applicable Party or its property is pending or,
to the knowledge of the applicable Party, threatened or contemplated that
(i) would individually or in the aggregate reasonably be expected to have a
material adverse effect on the performance of the Transaction Documents or the
consummation of any of the transactions contemplated therein, or (ii) would
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect.

ARTICLE IV

COVENANTS

Section 4.1 Further Assurances. From time to time after the Execution Date, and
without any further consideration, the Parties agree to execute, acknowledge and
deliver all such additional deeds, assignments, bills of sale, conveyances,
instruments, notices, releases, acquittances and other documents, and to do all
such other acts and things, all in accordance with applicable law, as may be
necessary or appropriate (a) more fully to assure that the applicable Parties
own all of the properties, rights, titles, interests, estates, remedies, powers
and privileges granted by this Agreement, or which are intended to be so
granted, (b) more fully and effectively to vest in the applicable Parties and
their respective successors and assigns beneficial and record title to the
interests contributed and assigned by this Agreement or intended to be so
(including any actions required to effect the assignment and conveyance of the
Assets as of the applicable Effective Time and to obtain the CDFG Approval, the
Long Beach Approval and the Other Approvals), and (c) more fully and effectively
to carry out the purposes and intent of this Agreement. Further, each Party
shall grant to the other Party and their respective agents and representatives
access to their respective property after the Execution Date during normal
business hours and subject to standard safety and security procedures of the
applicable Party for purposes of the operation of their respective businesses,
as contemplated hereunder and under the documents referenced herein.

 

11



--------------------------------------------------------------------------------

ARTICLE V

INTERIM PERIOD

Section 5.1 Assignment and Conveyance of Assets.

(a) The Parties will act with reasonable diligence to obtain the Long Beach
Approval to the transfer or sublease of the Terminal Lease to the Operating
Company as soon as reasonably practicable under terms and procedures consistent
with the State of California requirements. If the Long Beach Approval allows for
the assignment of the Terminal Lease, with a release of TRMC’s liability for
future operations, on terms acceptable to TRMC, then the Parties shall assign
the Terminal Lease to the Operating Company, but if the Long Beach Approval does
not provide for a release of TRMC’s liability of for future operations, on terms
acceptable to TRMC, then the Parties shall seek to obtain a sublease. If a
sublease is applicable, the sublease shall be in form and substance as agreed by
TRMC and the Operating Company, and as required to obtain the Long Beach
Approval, with the General Partner and the Partnership also parties thereto, and
shall include the terms set forth on Exhibit F attached hereto. The Parties will
act with reasonable diligence to also obtain the contemporaneous CDFG Approval
and the Other Approvals.

(b) Upon TRMC’s receipt of the Long Beach Approval, the CDFG Approval and the
Other Approvals, as applicable, TRMC, the General Partner and the Partnership
shall assign the applicable Assets as set forth in Article II herein, with any
subsequent assignment as set forth in Section 2.4.

(c) As of each Effective Time:

(i) each Party shall have complied in all material respects with each of their
respective covenants and agreements contained herein for the Interim Period and
each of their representations and warranties contained in this Agreement shall
be deemed to have been made again at and as of that Effective Time (except for
TRMC’s representations in Section 3.1(a), which shall not be deemed to have been
made) and shall then be true and correct, except for such failure of
representations and warranties to be true and correct (without regard to any
material qualifications contained therein) that would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect; in
that regard, each Party shall deliver a certificate, dated as of that Effective
Time, of an executive officer of that Party certifying as to the matters
specified in this Section 5.1(c)(i); and

(ii) the Operating Company shall assume responsibility for all applicable
permits, licenses, consent decrees and other regulatory requirements of an owner
and operator of the Assets, including, without limitation, those listed in
Exhibit G, and shall promptly thereafter take appropriate action to have them
transferred into the name of the Operating Company; and

 

12



--------------------------------------------------------------------------------

(iii) each Party shall execute such documents and instruments as shall be
reasonably requested by any other Party to effect the assignment and conveyance
of the Assets in accordance with the terms hereof.

Section 5.2 Covenants during Interim Period. During the Interim Period:

(a) TRMC hereby appoints the Operating Company to manage and operate the
applicable Assets in accordance with the terms of the Long Beach Operating
Agreement;

(b) subject to the Long Beach Operating Agreement, TRMC shall maintain the
applicable Assets in as good working order and condition as of the Execution
Date, ordinary wear and tear excepted;

(c) TRMC shall remain the owner and operator of record of the Carson Pipelines
and the 810 Pipeline until such Assets are conveyed pursuant to this Agreement,
but the Operating Company shall provide transportation services in accordance
with the terms and provisions of the Transportation Services Agreement, the
Operating Company shall be compensated in accordance with the Transportation
Services Agreement and all other provisions in the Transportation Services
Agreement shall apply to the extent practicable;

(d) TRMC shall advise the Partnership Group promptly in writing of any material
change in any document, schedule or other information delivered pursuant to this
Agreement related to the Assets not yet conveyed;

(e) TRMC shall file on a timely basis all notices, reports or other filings
necessary or required for the continuing operation of Assets not yet conveyed to
be filed with or reported to any governmental authority;

(f) TRMC shall file on a timely basis all complete and correct applications or
other documents necessary to maintain, renew or extend any permit, variance or
any other approval required by any governmental authority necessary or required
for the continuing operation of the Assets not yet conveyed whether or not such
approval would expire before or after the applicable Effective Time;

(g) TRMC shall not permit any lien or other encumbrance to be imposed on the
Assets not yet conveyed, other than Permitted Liens;

(h) TRMC shall not sell, lease or otherwise dispose of any of the Assets not yet
conveyed;

(i) to the extent TRMC is a lessee under the Terminal Lease and must carry and
maintain Pollution Legal Liability Insurance with respect to the Terminal Lease,
the Operating Company shall reimburse TRMC for all of those insurance costs;

(j) Operating Company and TLGP will be added to the insurance policies covering
the Assets not yet conveyed; and

 

13



--------------------------------------------------------------------------------

(k) Operating Company shall obtain supplemental insurance for pollution coverage
to qualify for the COFR and to be continued until such time that Operating
Company can demonstrate sufficient coverage to fully self-insure according to
the guidelines established by CDFG.

Section 5.3 Indemnification.

(a) The Operating Company hereby agrees to indemnify, defend and hold harmless
TRMC from and against any losses suffered or incurred by TRMC by reason of or
arising out of any act or omission of the Operating Company, as applicable, in
contravention of the Terminal Lease and occurring after the Execution Date. For
the avoidance of doubt, the foregoing indemnification is intended to be in
addition to and not in limitation of any indemnification to which TRMC is
entitled under Sections 3.1(b) or 3.5(b) of the Amended and Restated Omnibus
Agreement and Section 10(a) of the Long Beach Operating Agreement and
Section 19(a) of BAUTA.

(b) The Parties acknowledge and agree that the Operating Company, as a member of
the Partnership Group, is entitled to certain indemnification with respect to
the Terminal and SHPL under the terms of the Amended and Restated Omnibus
Agreement and nothing in this Section 5.3 shall be construed to limit such
indemnification.

Section 5.4 Cooperation on Assignment. The Parties shall cooperate and use
commercially reasonable efforts to have the assignment of the Terminal Lease or
the sublease of the Terminal Lease approved by the City of Long Beach at the
earliest practicable time. In this regard, the Operating Company shall provide
such forms of financial security and meet other requirements as may be
reasonably required by the City of Long Beach and the State of California,
consistent with the terms of the Terminal Lease or the sublease of the Terminal
Lease and applicable law and regulations.

 

14



--------------------------------------------------------------------------------

ARTICLE VI

RESCISSION

Section 6.1 Rescission.

(a) The Operating Company may rescind the transactions contemplated by this
Agreement (other than with respect to the Carson Pipelines and the 810 Pipeline
after their contribution pursuant hereto) by written notice to TRMC if (i) the
Port of Long Beach has issued a final determination, after the exhaustion of all
possible administrative appeals within the applicable agency, (1) to refuse to
assign or sublease the Terminal Lease to Operating Company, or (2) to impose
conditions upon an assignment of the Terminal Lease that are unacceptable to the
Operating Company and not consistent with the current terms thereof (other than
increased rent, in accordance with current standards), (ii) if the CDFG does not
issue the COFR to the Operating Company, or (iii) if the Assets are directed to
be divested by the Operating Company by a governmental agency.

(b) If the City of Long Beach requires changes, modifications or additional
provisions to the proposed terms for the sublease as set forth on Exhibit F that
are not acceptable to the Operating Company or TRMC in their reasonable
discretion, then either the Operating Company or TRMC shall have the right to
rescind the transactions contemplated by this Agreement (other than with respect
to the Carson Pipelines and the 810 Pipeline after their contribution pursuant
hereto) by written notice to the other Parties.

Section 6.2

(a) Upon TRMC’s receipt of notice specified in Section 6.1(a) or either TRMC’s
or the Operating Company’s receipt of the notice specified in Section 6.1(b):

(i) all Assets affected by the rescission will be returned to TRMC;

(ii) if applicable, Tesoro shall repay the loan specified in Section 2.4(a) to
the General Partner;

(iii) the General Partner shall repay to the Partnership the consideration
received from the Partnership in Section 2.2 with respect to the rescinded
Assets while the Common Units and General Partner Units shall remain
outstanding; to the extent the Parties determine there is a difference between
the value of the Assets not subject to rescission and the Common Units and
General Partner Units, the Parties shall settle any such difference by an
adjustment to the cash to be repaid;

(iv) the Parties shall file any documents or instruments necessary or
appropriate with federal, state or local governmental authorities to cancel the
transactions subject to the rescission, including, but not limited to,
conveyance documents related to the applicable Assets to nullify the
transactions that occurred on the Execution Date; and

 

15



--------------------------------------------------------------------------------

(v) the Parties shall amend or terminate, as applicable, and shall cause all
their Affiliates (as defined in the Amended and Restated Omnibus Agreement) to
amend or terminate, as applicable, any agreements (or portions of inter-company
agreements), that were entered into or amended in connection with the
transactions subject to the rescission to be as such agreements existed prior to
the Execution Date.

(b) Notwithstanding the foregoing in this Section 6.1, any indemnities that
existed in any applicable agreement related to the Assets prior to the Execution
Date and before the Operating Company’s ownership and operation of the Assets
for the period between Execution Date and the date of rescission will survive
the rescission.

(c) Any revenues earned and expenses incurred by any Party related to the Assets
from the Execution Date through the date of rescission shall not be refunded or
reimbursed; provided, however, that TRMC shall reimburse the Operating Company
for any amounts spent by the Operating Company to improve the Terminal and the
Operating Company shall pay to TRMC any amounts held by the Operating Company
and received from third parties designated for improvements to the Terminal.

Section 6.3 Repurchase of Carson Pipelines.

(a) If any governmental authority delivers a final non-appealable ruling that
the Operating Company or its affiliates must divest the Carson Pipelines or the
810 Pipeline, TRMC shall have the first right to purchase the Carson Pipelines
or the 810 Pipeline, as applicable. Upon such occurrence, the Operating Company
shall deliver prompt written notice to TRMC of the applicability of this
Section 6.2. The consideration to be paid by TRMC to the Operating Company for
such repurchase of the Carson Pipelines or the 810 Pipeline shall be the fair
market value of such Assets as determined by the same process as in Section 2.3
of the Omnibus Agreement (the “Repurchase Price”).

(b) Upon determination of the applicable Repurchase Price, the Parties shall
execute documents and instruments necessary and appropriate to convey such
Assets to TRMC, which documents and instruments shall be in form and substance
satisfactory to TRMC and the General Partner. Such purchase shall be consummated
on a mutually agreeable date within 90 days after the determination of the
Repurchase Price.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Costs. Each Party shall pay its own costs and expenses with respect
to the transactions contemplated by this Agreement; except as follows:

(a) the Partnership and TRMC shall each pay one-half of (i) the sales, use and
similar taxes arising out of the contributions, conveyances and deliveries to be

 

16



--------------------------------------------------------------------------------

made under Article II, (ii) all documentary, filing, recording, transfer, deed
and conveyance taxes and fees required in connection therewith, (iii) legal fees
and costs of McGuireWoods LLP and Latham & Watkins LLP, and (iv) any other
customary closing costs associated with the contributions of the Assets; and

(b) the Partnership shall pay all of the costs and expenses of the conflicts
committee of the board of directors of the General Partner, including, but not
limited to, the advisory and legal fees and costs of Andrews Kurth LLP, URS
Corporation and Simmons International.

Section 7.2 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, including,
without limitation, all Schedules and Exhibits attached hereto, and not to any
particular provision of this Agreement. All references herein to Articles,
Sections, Schedules and Exhibits shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement and the Schedules and Exhibits attached hereto, and all such Schedules
and Exhibits attached hereto are hereby incorporated herein and made a part
hereof for all purposes. All personal pronouns used in this Agreement, whether
used in the masculine, feminine or neuter gender, shall include all other
genders, and the singular shall include the plural and vice versa. The use
herein of the word “including” following any general statement, term or matter
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation,”
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that could
reasonably fall within the broadest possible scope of such general statement,
term or matter.

Section 7.3 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

Section 7.4 No Third Party Rights. The provisions of this Agreement are intended
to bind the Parties as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies, and no person is or is intended to be a third party beneficiary of
any of the provisions of this Agreement.

Section 7.5 Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile or .pdf copies) with the same effect as if all
Parties had signed the same document. All counterparts shall be construed
together and shall constitute one and the same instrument.

Section 7.6 Applicable Law; Forum, Venue and Jurisdiction. This Agreement shall
be construed in accordance with and governed by the laws of the State

 

17



--------------------------------------------------------------------------------

of Texas, without regard to the principles of conflicts of law. Each of the
Parties (a) irrevocably agrees that any claims, suits, actions or proceedings
arising out of or relating in any way to this Agreement shall be exclusively
brought in any federal court of competent jurisdiction situated in the United
States District Court for the Western District of Texas, San Antonio Division,
or if such federal court declines to exercise or does not have jurisdiction, in
the district court of Bexar County, Texas, in each case regardless of whether
such claims, suits, actions or proceedings sound in contract, tort, fraud or
otherwise, are based on common law, statutory, equitable, legal or other
grounds, or are derivative or direct claims; (b) irrevocably submits to the
exclusive jurisdiction of the United States District Court for the Western
District of Texas, San Antonio Division, or if such federal court declines to
exercise or does not have jurisdiction, of the district court of Bexar County,
Texas in connection with any such claim, suit, action or proceeding; (c) agrees
not to, and waives any right to, assert in any such claim, suit, action or
proceeding that (i) it is not personally subject to the jurisdiction of the
United States District Court for the Western District of Texas, San Antonio
Division, or the district court of Bexar County, Texas, or of any other court to
which proceedings in such courts may be appealed, (ii) such claim, suit, action
or proceeding is brought in an inconvenient forum, or (iii) the venue of such
claim, suit, action or proceeding is improper; (d) expressly waives any
requirement for the posting of a bond by a party bringing such claim, suit,
action or proceeding; and (e) consents to process being served in any such
claim, suit, action or proceeding by mailing, certified mail, return receipt
requested, a copy thereof to such party at the address in effect for notices
hereunder or by personal service within or without the State of Texas, and
agrees that service in such forms shall constitute good and sufficient service
of process and notice thereof; provided, however, that nothing in clause
(e) hereof shall affect or limit any right to serve process in any other manner
permitted by law.

Section 7.7 Severability. If any of the provisions of this Agreement are held by
any court of competent jurisdiction to contravene, or to be invalid under, the
laws of any political body having jurisdiction over the subject matter hereof,
such contravention or invalidity shall not invalidate the entire Agreement.
Instead, this Agreement shall be construed as if it did not contain the
particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.

Section 7.8 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
amendment to this Agreement. Notwithstanding anything in the foregoing to the
contrary, any amendment executed by the Partnership or any of its subsidiaries
shall not be effective unless and until the execution of such amendment has been
approved by the conflicts committee of the General Partner’s board of directors.

Section 7.9 Integration. THIS AGREEMENT AND THE INSTRUMENTS REFERENCED HEREIN
SUPERSEDE ALL PREVIOUS UNDERSTANDINGS OR AGREEMENTS AMONG THE PARTIES, WHETHER
ORAL OR WRITTEN, WITH

 

18



--------------------------------------------------------------------------------

RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT AND SUCH INSTRUMENTS. THIS
AGREEMENT AND SUCH INSTRUMENTS CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF. THERE ARE NO UNWRITTEN
ORAL AGREEMENTS BETWEEN THE PARTIES. NO UNDERSTANDING, REPRESENTATION, PROMISE
OR AGREEMENT, WHETHER ORAL OR WRITTEN, IS INTENDED TO BE OR SHALL BE INCLUDED IN
OR FORM PART OF THIS AGREEMENT UNLESS IT IS CONTAINED IN A WRITTEN AMENDMENT
HERETO EXECUTED BY THE PARTIES HERETO AFTER THE DATE OF THIS AGREEMENT.

Section 7.10 Specific Performance. The Parties agree that money damages may not
be a sufficient remedy for any breach of this Agreement and that in addition to
any other remedy available at law or equity, the Parties shall be entitled to
seek specific performance and injunctive or other equitable relief as a remedy
for any Party’s breach of this Agreement. The Parties agree that no bond shall
be required for any injunctive relief in connection with a breach of this
Agreement.

Section 7.11 Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.

Section 7.12 Notice. All notices or requests or consents provided for by, or
permitted to be given pursuant to, this Agreement must be in writing and must be
given by depositing same in the United States mail, addressed to the Person to
be notified, postpaid, and registered or certified with return receipt requested
or by delivering such notice in person or by facsimile to such Party. Notice
given by personal delivery or mail shall be effective upon actual receipt.
Notice given by facsimile shall be effective upon actual receipt if received
during the recipient’s normal business hours or at the beginning of the
recipient’s next business day after receipt if not received during the
recipient’s normal business hours. All notices to be sent to a Party pursuant to
this Agreement shall be sent to or made at the address set forth below or at
such other address as such Party may stipulate to the other Parties in the
manner provided in this Section 7.12.

If to the Tesoro or TRMC:

Tesoro Corporation

19100 Ridgewood Parkway

San Antonio, Texas 78259-1828

Attn: Charles S. Parrish

Facsimile: (210) 745-4494

 

19



--------------------------------------------------------------------------------

If to the General Partner, the Partnership or the Operating Company:

Tesoro Logistics LP

c/o Tesoro Logistics GP, LLC, its General Partner

19100 Ridgewood Parkway

San Antonio, Texas 78259-1828

Attn: Charles S. Parrish

Facsimile: (210) 745-4494

[Signature Page Follows]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties to this Agreement have caused it to be duly
executed as of the Execution Date.

 

TESORO LOGISTICS LP       TESORO CORPORATION By:    Tesoro Logistics GP, LLC,
its       By:   

/s/ Gregory J. Goff

   general partner          Gregory J. Goff             President By:   

/s/ Phillip M. Anderson

            Phillip M. Anderson             President          TESORO LOGISTICS
GP, LLC       TESORO LOGISTICS OPERATIONS LLC By:   

/s/ Phillip M. Anderson

      By:   

/s/ Phillip M. Anderson

   Phillip M. Anderson          Phillip M. Anderson    President         
President TESORO REFINING AND MARKETING COMPANY          By:   

/s/ Gregory J. Goff

            Gregory J. Goff             President         



--------------------------------------------------------------------------------

EXHIBIT A

Assets

 

Asset Description    Cost
Center      Main Asset
Number  

Other Machinery & Equipment

     25726         300032398   

Electrical

     25726         300032399   

LAR PIPELINE 21 & 28 LEAK DETECT-ATMOS PIPE SOFTWR

     27089         100040815   

Offsites - Off Site Piping

     27089         100042789   

LAR PIPELINE 21 &28 LEAK DETECT-PROCESS CTRL EQUIP

     27089         100045626   

Offsites - Off Site Piping

     27089         100042789   

Contract Services

     27090         300033673   

Piping

     27090         300035491   

Piping

     27090         300035492   

Electrical

     27090         300035493   

Contract Services

     27090         300035494   

Piping

     27090         300035495   

Piping

     27090         300035496   

Electrical

     27090         300035497   

Contract Services

     27090         300035498   

Piping

     27090         300035499   

Piping

     27090         300035500   

Electrical

     27090         300035501   

Contract Services

     27090         300035502   

Piping

     27090         300039467   

Professional Services - Equipment

     27090         300039469   

Offsites - Vehicles and Boats

     33389         100042980   

Marine Terminal - Bldgs - Long Beach Guard Shack

     33389         100043011   

Marine Terminal - Buildings - Long Beach Bldg. 1

     33389         100043012   

Marine Terminal - Land Improvements

     33389         100043013   

Marine Terminal - Loading Docks

     33389         100043014   

Marine Terminal - General Plant Equipment

     33389         100043015   

MARINE TERMINAL - TANKAGE - TK-035001 FUEL OIL

     33389         100043016   

MARINE TERMINAL - TANKAGE - TK-035002 BUNKER FUEL

     33389         100043017   

Marine Terminal - Tankage - TK-035003

     33389         100043018   

Marine Terminal - Tankage - TK-055001

     33389         100043019   

Marine Terminal - Tankage - TK-080099

     33389         100043020   

Marine Terminal - Tankage - TK-080099

     33389         100043021   

Marine Terminal - Tankage - TK-14000

     33389         100043022   

Marine Terminal - Tankage - TK-35003

     33389         100043023   

Marine Terminal - Tankage - TK-35003

     33389         100043024   

Marine Terminal - Tankage - TK-80099

     33389         100043025   

MARINE TERMINAL - TANKAGE - TK-80099 FUEL OIL

     33389         100043026   

 

1



--------------------------------------------------------------------------------

MARINE TERMINAL - TANKAGE - TK-35003 DC CHARGE

     33389         100043027   

Marine Terminal - Tankage - TK-14000

     33389         100043028   

Marine Terminal - Tankage - TK-55001

     33389         100043029   

Marine Terminal - Tankage - TK-35002

     33389         100043030   

Marine Terminal - Tankage - TK-80099

     33389         100043031   

Marine Terminal - Tankage - TK 35003

     33389         100043032   

Marine Terminal - Tankage - TK-55001

     33389         100043033   

Marine Terminal - Tankage - TK-55001

     33389         100043034   

Marine Terminal - Tank Guaging Upgrades

     33389         100043035   

Marine Terminal - Loading Docks - TK 35003

     33389         100043036   

Marine Terminal - Pumping Eqpt - TK 35003

     33389         100043037   

Marine Terminal - Pumping Eqpt - TK 80099

     33389         100043038   

“LAR, SRP, LBT Upgrade Met”

     33389         100043090   

“LBT, Pressure Monitoring”

     33389         100043093   

LBT FIREWATER SYSTEM UPGR

     33389         100043127   

P/L PIG LAUNCHER & RECEIVER - AT LBT

     33389         100043128   

LONG BEACH TERMINAL GUARD HOUSE

     33389         100043370   

LONG BEACH TERMINAL SECURITY CAMERAS

     33389         100043371   

LONG BEACH TERMINAL FENCING

     33389         100043372   

LONG BEACH TERMINAL VEHICLE GATES

     33389         100043373   

LBT - FIREWATER SYSTEM UPGRADE

     33389         100043448   

P/L PIG LAUNCHER & RECEIVER - AT LBT

     33389         100043455   

LBT METEOROLOGICAL STATION

     33389         100043470   

LBT FLOATING BOOM

     33389         100044249   

LBT STEEL & CONCRETE BOLLARD POLES

     33389         100044896   

LBT R-6999 PRESSURE RELIEF VALVE

     33389         100049492   

LBT R-5574C PRESSURE RELIEF VALVE

     33389         100049493   

LBT R-5575D PRESSURE RELIEF VALVE

     33389         100049494   

LBT R-6998 PRESSURE RELIEF VALVE

     33389         100049495   

LBT FIREWATER SYSTEM UPGR

     33389         100049877   

Other Machinery & Equipment

     33389         300035872   

Electrical

     33389         300035873   

Contract Services

     33389         300035874   

Electrical/Instrumentation Components

     33389         300037889   

Professional Services - PE Survey & Repo

     33389         300037890   

In-House Engineering - Design/Doc/Purch

     33389         300037895   

Contract Services

     33389         300039208   

Other Machinery & Equipment

     33389         300039464   

Electrical/Instrumentation Components

     33389         300039465   

In-House Engineering - Design/Doc/Purch

     33389         300039466   

Piping

     33389         300039648   

Piping

     33389         300039649   

In-House Engineering-Equipment

     33389         300039650   

 

2



--------------------------------------------------------------------------------

VLO 810 Pipeline

     33389         100042788   

In-House Engineering - Equipment

     33397         300033393   

Pumping Equipment

     33397         300037881   

Pipe, Valves and Fittings

     33397         300037882   

Other Machinery & Equipment

     33397         300037883   

Pipe, Valves and Fittings - Installation

     33397         300037884   

Electrical

     33397         300039303   

Pipe, Valves and Fittings

     33442         300034077   

Pipe, Valves and Fittings - Installation

     33442         300034078   

Professional Services - Equipment

     33442         300034079   

 

3



--------------------------------------------------------------------------------

EXHIBIT B

Permitted Liens

Liens, claims, charges, options, encumbrances, mortgages, pledges or security
interests as follows:

(a) incurred and made in the ordinary course of business in connection with
worker’s compensation;

(b) that secure the performance of bids, tenders, leases, contracts (other than
for the repayment of debt), statutory obligations, surety, customs and appeal
bonds and other obligations of like nature, incurred as an incident to and in
the ordinary course of business;

(c) imposed by law, such as carriers’, warehouseman’s, mechanics’,
materialmen’s, landlords’, laborers’, suppliers’ and vendors’ liens, incurred in
good faith in the ordinary course of business and that secure obligations that
are not yet due or delinquent or which are being contested in good faith by
appropriate proceedings as to which the TRMC has set aside on its books adequate
reserves;

(d) that secure the payment of taxes, either not yet due or delinquent or being
contested in good faith by appropriate legal or administrative proceedings and
as to which TRMC has set aside on its books adequate reserves;

(e) zoning restrictions, easements, licenses, rights of way, declarations,
reservations, provisions, covenants, conditions, waivers or restrictions on the
use of property (and with respect to leasehold interests, mortgages, obligations
and liens incurred, created, assumed or permitted to exist and arising by,
through or under a landlord or owner of the leased property, with or without
consent of the lessee);

(f) on property existing at the time such property was acquired by the TRMC
(provided, that they were not created in contemplation of the acquisition of
such property by TRMC);

(g) created by Operating Company; and

(h) pursuant to the Agreement, the Amended and Restated Omnibus Agreement, the
Amended and Restated Operational Services Agreement and the BAUTA.

 

4



--------------------------------------------------------------------------------

EXHIBIT C

Excluded Assets and Liabilities

The soil and groundwater on the southern central portion of the site near the 24
inch crude oil line have been impacted with hydrocarbons. The release was
initially reported to the California Department of Fish and Game Office of Spill
Prevention and Response. Following the initial response, the California
Department of Fish and Game determined that further remedial action would be
required under the oversight of the California Regional Water Quality Control
Board ( RWQCB) The RWQCB issued an Investigative Order dated September 30, 2011
(Order) covering the release and to date all requirements of the Order have been
met.



--------------------------------------------------------------------------------

EXHIBIT D

Form of 10-Year Promissory Note

(See Attached.)



--------------------------------------------------------------------------------

INTERCOMPANY NOTE

(the “Note”)

 

$[189,000,000]   

San Antonio,

Texas

  

[            ,         ]

(the “Note Date”)

FOR VALUE RECEIVED, TESORO CORPORATION, a Delaware corporation, having an
address at 19100 Ridgewood Parkway, San Antonio, Texas 78259 (“Maker”) promises
to pay to the order of TESORO LOGISTICS GP, LLC, a Delaware limited liability
company, having an address at 19100 Ridgewood Parkway, San Antonio, Texas 78259
(“Payee”) the principal sum of [ONE HUNDRED EIGHTY-NINE MILLION DOLLARS
($189,000,000)]. Maker also promises to pay to Payee interest on the outstanding
principal amount of this Note, from time to time, at the rate equal to the
greater of (i) [the              2012 applicable Federal interest rate that will
be published by the IRS during the third week of              2012] [three and
4/100 hundredths of one percent (3.04%)] and (ii) the “Applicable Federal Rate”
(as defined in and determined under Section 1274(d) of the Internal Revenue Code
of 1986, as amended) in effect on the date hereof. Interest shall be computed on
the basis of a year of 365 (or 366) days and shall be due and payable in arrears
on a quarterly basis within five (5) business days of the last day of each
fiscal quarter.

Maker shall pay all obligations in lawful money of the United States in
immediately available funds, free and clear of, and without deduction or offset
for, any present or future taxes, levies, imposts, charges, withholdings, or
liabilities with respect thereto; or any other defenses, offsets, set-offs,
claims, counterclaims, credits, or deductions of any kind. Maker’s obligations
under this Note are completely independent of all circumstances whatsoever other
than as this Note expressly states.

1. Maturity, Prepayment. The principal and accrued but unpaid interest on this
Note shall be due and payable on demand, and if no demand has been made prior
thereto, on [            ], 2022. Maker may prepay this Note at any time, in
whole or in part, without notice, penalty, or premium, provided only that Maker
simultaneously pays interest to the date of such prepayment.

2. Post-Maturity Interest, Etc. Any amount of principal or interest which is not
paid when due, whether at maturity or otherwise, shall bear interest from the
date when due until said principal or interest amount is paid in full, payable
on demand, at the per annum rate of six percent (6.0%).

3. Waivers. Maker and any endorsers and guarantors of this Note, and all others
who may become liable for all or any part of the obligations evidenced by this
Note, severally waive presentment for payment, protest, notice of protest,
dishonor, notice of dishonor, demand, notice of non-payment, and the benefit of
all statutes, ordinances, judicial rulings, and other legal principles of any
kind, now or hereafter



--------------------------------------------------------------------------------

enacted or in force, affording any right of cure or any right to a stay of
execution or extension of time for payment or exempting any property of such
person from levy and sale upon execution of any judgment obtained by the holder
in respect of this Note. THE PARTIES WAIVE JURY TRIAL IN ANY ACTION TO ENFORCE
OR INTERPRET, OR OTHERWISE ARISING FROM, THIS NOTE.

4. GOVERNING LAW. THIS NOTE AND THE PARTIES’ RIGHTS UNDER THIS NOTE SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK NOTWITHSTANDING ANY PRINCIPLES OF CONFLICTS OF LAW.

5. Severability. If any provision of this Note is invalid or unenforceable, then
the other provisions shall remain in full force and effect and shall be
liberally construed in favor of Payee.

Maker has executed and delivered this Note as of the Note Date.

 

TESORO CORPORATION By:  

 

  Gregory J. Goff   President

 

2



--------------------------------------------------------------------------------

EXHIBIT E

Forms of Conveyance Documents

Bill of Sale, Assignment and Assumption (see attached)

 

1



--------------------------------------------------------------------------------

BILL OF SALE, ASSIGNMENT AND ASSUMPTION

This Bill of Sale, Assignment and Assumption, dated to be effective as of
            , 2012, (this “Instrument”) is made, executed and delivered by
Tesoro Refining and Marketing Company, a Delaware corporation (“TRMC”) in favor
of Tesoro Logistics Operations LLC, a Delaware limited liability company
(“Operating Company”).

WHEREAS, TRMC and Operating Company, along with other parties, have entered into
a Contribution, Conveyance and Assumption Agreement dated as of the date hereof
(the “Contribution Agreement”); and

WHEREAS, the execution and delivery of this Instrument by TRMC and Operating
Company is a condition to the obligations of all of the parties to the
Contribution Agreement to consummate the transactions contemplated thereby.

NOW, THEREFORE, in consideration of the premises above and the mutual agreements
set forth in the Contribution Agreement, and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Bill of Sale and Assignment of Assets. TRMC hereby sells, transfers, conveys,
assigns, grants, bargains, sets over, releases, delivers, vests and confirms
unto Operating Company and its successors and assigns, forever, the entire
right, title and interest of TRMC, free and clear of all liens and encumbrances
of any kind or nature, other than Permitted Liens (as defined in the
Contribution Agreement), in and to any and all of the Assets (as defined and
described in the Contribution Agreement, which includes the assets set forth on
Schedule A attached hereto). Notwithstanding anything contained in this
Instrument to the contrary, the Assets shall not include any of the Excluded
Assets and Liabilities (both as defined in the Contribution Agreement).

2. Assignment and Assumption. TRMC hereby assigns to Operating Company all of
TRMC’s responsibilities, coverages and liabilities of TRMC in and to the Assets,
as described in the Contribution Agreement, and Operating Company hereby agrees
to assume, pay, discharge and perform when due all of the those
responsibilities, coverages and liabilities. Notwithstanding the foregoing,
Operating Company does not assume, or agree to pay, discharge or perform when
due, any Excluded Assets and Liabilities (as defined in the Contribution
Agreement).

3. Further Assurances. TRMC hereby covenants and agrees that, at any time and
from time to time after the date of this Instrument, at Operating Company’s
request, TRMC will execute and deliver such documents and instruments of
conveyance and transfer as Operating Company may reasonably request to
consummate more effectively the contribution of the Assets as contemplated by
the Contribution Agreement and to vest in Operating Company title to the Assets
transferred under this Instrument.

 

1



--------------------------------------------------------------------------------

4. Miscellaneous Provisions.

(a) Successors in Interest. This Instrument shall be binding upon and inure to
the benefit of the parties and their respective permitted successors, permitted
assigns and legal representatives.

(b) Schedule; Number; Gender; Captions. The schedule to this Instrument is
hereby incorporated into, and made a part of, this Instrument. Whenever the
context so requires, the singular number shall include the plural and the plural
shall include the singular, and the gender of any pronoun shall include the
other genders. Titles and captions of or in this Instrument are inserted only as
a matter of convenience and for reference and in no way affect the scope or
intent of this Instrument.

(c) Applicable Law. This Instrument shall be governed by and construed in
accordance with the Laws of the State of Texas.

(d) Severability. If any provision of this Instrument shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions of this Instrument shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.

(e) Amendment. This Instrument may not be amended except by an instrument in
writing signed by Operating Company and TRMC.

(f) Counterparts. This Instrument may be executed in any number of counterparts
(including facsimile or .pdf copies) with the same effect as if all parties
hereto had signed the same document. All counterparts shall be construed
together and shall constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Bill of Sale, Assignment and Assumption has been
executed by the parties as of the date first above written.

 

TESORO REFNING AND MARKETING COMPANY By:  

 

  Gregory J. Goff   President TESORO LOGISTICS OPERATIONS LLC By:  

 

  Phillip M. Anderson   President

SIGNATURE PAGE TO BILL OF SALE, ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------

SCHEDULE A TO

BILL OF SALE, ASSIGNMENT AND ASSUMPTION

ASSETS

The Assets shall include (other than the Excluded Assets and Liabilities) all of
TRMC’s right, title, interest, responsibilities, coverages and liabilities of
TRMC in the Assets (as defined in the Contribution Agreement), including, but
not limited to the following:



--------------------------------------------------------------------------------

EXHIBIT F

Material Terms of Sublease Under Lease HD-2114

See attached.



--------------------------------------------------------------------------------

EXHIBIT G

Regulatory Permits, Licenses and Consent Decrees

 

1. Stormwater Permit under the Port of Long Beach Master Storm Water Program

 

2. Title V Air Operating Permit

 

3. Investigative Order R4-2011-0160 for Soil and Groundwater Impacts

 

4. Spill Prevention, Control and Countermeasures Plan

 

5. OP-90 Facility Response Plan/Contingency Plan

 

6. EPA Hazardous Waste Generator Number CAT-000646323

 

7. Hazardous Waste Contingency Plan

 

8. Marine Oil Terminal Engineering Mgmt. System (MOTEMS) & Dock Operations
Manual

 

9. Hazardous Materials Business Plan